KANNAPOLIS POLICE DEPARTMENT

PROPERTY OWNER TOW REQUEST KANNAPOLIS
[| Owner
05/28/2020 [__] Lessee

Date of Request:

 

x] Occupant

Crystal Leann Wright
606 S Main St.

Name of Requestor:
Street Address:
City, State, & ZIP Kannapolis, NC, 28081
704-934-3500

Telephone Number:

\, Crystal Wright , in accordance with N.C, General Statutes 20- 137.9;
20-162; 20-219.2; or 20-219.3, request that the Kannapolis Police Department take appropriate

and necessary actions to remove a:

2006 Ford F-350 Van

(Description of Vehicle)
606 S Main St.

It is understood that in making this request that the Kannapolis Police Department and/or the City

from my property located at:

of Kannapolis, NC will not assume liability for any expense or loss incurred by reason of removal,

a

storage, or sale of this vehicle. Ny

SUA odel MW VON ale
")

nak of OwreLssefOseu)

KPD-133
(Rev, 7/05)

Case 1:20-cr-00208-UA Document 42-3 Filed 02/03/21 Page 1 of 1
